           Case 1:19-cr-00064-GHW Document 59 Filed 07/19/20 Page 1 of 2
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/19/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :       1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :             ORDER
 EDWARDS,                                                     :
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, District Judge:

         The Court wishes to hold a conference in order to discuss Dr. Sours Edwards’ request to

withdraw recently submitted ex parte filings, as well as her request for the appointment of new

counsel. Dkt. No. 57. Accordingly, it is hereby

         ORDERED that a conference is scheduled for July 21, 2020 at 5:00 p.m. The conference

will take place by Skype for Business videoconference. To access the conference, paste the

following link into your browser:

         https://meet.lync.com/fedcourts-nysd/gregory_woods/KNUQIA6C. To use this link, you

may need to download software to use Skype’s videoconferencing features.1 Participants are

directed to test their videoconference setup in advance of the conference -- including their ability to

access the link above. Users who do not have an Office 365 account may use the “Join as Guest”

option. When you successfully access the link, you will be placed in a “virtual lobby” until the

conference begins. Participants should also ensure that their webcam, microphone, and headset or

speakers are all properly configured to work with Skype for Business. For further instructions



1
 See Microsoft, Install Skype for Business (last visited Apr. 29, 2020), https://support.office.com/en-
us/article/install-skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
          Case 1:19-cr-00064-GHW Document 59 Filed 07/19/20 Page 2 of 2



concerning Skype for Business and general guidelines for participation in video and

teleconferencing, visit https://nysd.uscourts.gov/covid-19-coronavirus.

        If you intend to join the conference from an Apple device, you should ensure that you are

running a version of Skype for Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which Skype for Business does not receive any

inputs from the computer’s microphone, and they cannot be heard by other participants.

        IT IS FURTHER ORDERED that members of the press, public, or counsel who are unable

to successfully access Skype for Business, may access the conference audio using the following

credentials:

        Call-in number: 1-917-933-2166

        Conference ID: 969567485

Dated: July 19, 2020


                                                            ____________________________
                                                                   Gregory H. Woods
                                                               United States District Judge




2
 See, e.g., Microsoft, Skype for Business on Mac (last visited May 5, 2020),
https://www.microsoft.com/en-us/download/details.aspx?id=54108.

                                                      2
